Exhibit FOR IMMEDIATE RELEASE September 3, 2008 UNITED NATURAL FOODS, INC. ANNOUNCES FOURTH QUARTER AND FISCAL YEAR 2008 RESULTS; PROVIDES FISCAL 2009 GUIDANCE · NET SALES INCREASED 29% TO $911.9 MILLION FOR 2% TO $3.37 BILLION FOR FISCAL YEAR 2008. · ACHIEVES QUARTERLY NET INCOME OF $0.30 PER DILUTED SHARE. · INTRODUCES FISCAL 2% to 22% ON SALES GROWTH OF 10% to 12%. Dayville, Connecticut – September 3, 2008 United Natural Foods, Inc. (Nasdaq: UNFI) (the “Company”) today reported net sales for the fourth quarter of fiscal 2008, ended August 2, 2008, of $911.9 million, an increase of $205.1 million, or 29.0%, from net sales of $706.8 million realized in the fourth quarter of fiscal 2007, ended July 28, 2007. Excluding the effect of the Company’s November 2007 acquisition of Millbrook Distribution Services, Inc. (“Millbrook”), net sales increased by approximately $143.2 million, or 20.3%, to $850.0 million. Comparable sales growth for the fourth quarter of fiscal 2008, excluding the Millbrook acquisition and the 14th week included in the fourth quarter of fiscal 2008, was 11.9%. Gross margin was 19.5% for the fourth quarter of fiscal 2008, which represents an 83 basis point improvement from the gross margin of 18.7% reported for the fourth quarter of fiscal 2007, and an 81 basis point sequential improvement when compared with the gross margin of 18.7% reported in the third quarter of fiscal The Company reported net income of $12.8 million, or $0.30 per diluted share, for the fourth quarter of fiscal 2008, which was relatively flat compared to net income of $13.1 million, or $0.31 per diluted share, reported for the fourth quarter of fiscal 2007. Millbrook, which the Company acquired in the second quarter of fiscal 2008, negatively impacted net income by approximately $2.9 million, or $0.07 per diluted share, during the fourth quarter of fiscal 2008.
